Title: From Thomas Jefferson to John Jay, 11 May 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris May 11. 1785.

As it frequently happens that we cannot meet with passengers going hence to the packet to whom we may commit our letters, and it may be often necessary to write to you on subjects improper for the inspection of this government to which the letters by post are subject, I have made out a cypher which I now inclose and deliver to young Mr. Adams who will have the honor of delivering you this. The plate and impression have been made under my own eye, with circumstances of such caution as may give you the most perfect confidence in it. I have the honor to be with great esteem Sir your most obedient & most humble servt.,

Th: Jefferson

